Citation Nr: 1417034	
Decision Date: 04/16/14    Archive Date: 04/24/14

DOCKET NO.  08-29 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for left shoulder impingement syndrome.
      
2.  Entitlement to an initial rating in excess of 10 percent for left wrist strain.

3.  Entitlement to a compensable initial rating for degenerative joint disease (DJD) of the left first metacarpal (MCP) and left little finger.

4.  Entitlement to a compensable initial rating for DJD of the right middle finger.

5.  Entitlement to an initial rating in excess of 10 percent for left ankle strain.

6.  Entitlement to an initial rating in excess of 10 percent for right ankle strain.

7.  Entitlement to an initial rating in excess of 10 percent for bilateral plantar fasciitis.

8.  Entitlement to a compensable initial rating for allergic rhinitis.

9.  Entitlement to a compensable initial rating for hypertension.

10.  Entitlement to a compensable initial rating for bilateral tinea pedis and onychomycosis.

11.  Entitlement to a compensable initial rating for migraine headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty from July 1981 to July 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.


FINDINGS OF FACT

1.  The Veteran's left shoulder impingement syndrome is not manifested by limitation of motion of the left arm to 25 degrees from the side.

2.  The Veteran's left wrist strain is not manifested by ankylosis of the wrist.

3.  The Veteran's DJD of the left first MCP is manifested by full ranges of motion, with no gap between the thumb pad and the fingers with the thumb attempting to oppose the fingers; no pain motion was shown.

4.  The Veteran's DJD of the left little finger is assigned the maximum available rating based on limitation of motion; ankylosis of the left little finger is not shown.

5.  The Veteran's DJD of the right middle finger is manifested by pain on use and limitation of motion, with no ankylosis.

6.  The Veteran's bilateral ankle strain is not manifested by marked limitation of motion of either ankle.

7.  The Veteran's bilateral plantar fasciitis is not manifested by objective evidence of marked deformity, pain on manipulation and use accentuated, indication of swelling on use, or characteristic callosities.

8.  The Veteran's allergic rhinitis is not manifested by complete nasal passage obstruction of one side, 50 percent nasal passage obstruction on both sides, or nasal polyps.

9.  The Veteran's hypertension is not manifested by blood pressure readings with a diastolic pressure reading of 100 or more, or systolic pressure of 160 or more; or a history of diastolic pressure predominantly 100 or more on continuous medication for control.

10.  The Veteran's bilateral tinea pedis and onychomycosis affect less than 5 percent of the Veteran's entire body and less than 5 percent of exposed areas; systemic therapy was not required at any point during the appeal period.

11.  The Veteran's migraine headaches are not manifested by characteristic prostrating attacks.
CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20 percent for left shoulder impingement syndrome have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5201 (2013).

2.  The criteria for an initial rating in excess of 10 percent for left wrist strain have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5215 (2013).

3.  The criteria for a compensable initial rating for DJD of the left first MCP and left little finger have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5228, 5230 (2013).

4.  The criteria for an initial rating of 10 percent, but no more, for DJD of the right middle finger have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Code 5229 (2013).

5.  The criteria for an initial rating in excess of 10 percent for the Veteran's left ankle strain have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2013).

6.  The criteria for an initial rating in excess of 10 percent for the Veteran's right ankle strain have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2013).

7.  The criteria for an initial rating in excess of 10 percent rating for bilateral plantar fasciitis have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2013).

8.  The criteria for a compensable initial rating for allergic rhinitis have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.97, Diagnostic Code 6522 (2013).

9.  The criteria for a compensable initial rating for hypertension have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7101 (2013).

10.  The criteria for a compensable initial rating for bilateral tinea pedis and onychomycosis have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7806 (2013).

11.  The criteria for a compensable initial for migraine headaches have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

A VA letter issued in March 2007 satisfied the duty to notify provisions with respect to service connection and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.  Because the January 2008 rating decision granted the Veteran's claims of entitlement to service connection for his claimed disabilities, that claims were substantiated.

The Veteran's filing of a notice of disagreement as to the initial ratings assigned does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(3) (2013).  Rather, the Veteran's appeal as to the initial rating assignments here triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here, as the Veteran was issued a copy of the rating decision on appeal, and a statement of the case which set forth the relevant diagnostic codes for rating the disabilities at issue, including a description of the rating formulas for all possible schedular ratings under these diagnostic codes.

The Board concludes that VA's duty to assist has also been satisfied in this case.  The RO has obtained the Veteran's service treatment records and his post service VA outpatient treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Pursuant to the Board's February 2012 remand, the RO obtained updated VA treatment records dated from May 2008.  VA treatment records from the Central Texas Health Care System, dated from February 2007 to April 2013, do not reflect that any physical examination was conducted for the Veteran's service-connected disabilities subsequent to December 2008.  Although the RO did not make a formal finding to that effect, and simply added the reports of the December 2008 VA examinations to the record, the Board finds that the Veteran will not be prejudiced by this omission, and remanding the claims for a formal finding would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant).  Under these circumstances, the Board finds that there has been substantial compliance with its February 2012 remand and will proceed with appellate review of the claims.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

The RO also provided the Veteran appropriate VA examinations in December 2008.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  The examiners discussed the history of the Veteran's service-connected disabilities, conducted clinical examinations of the Veteran, and elicited information from the Veteran concerning the functional aspects of his service-connected disabilities.  As these examinations included sufficient detail as to the current severity of his service-connected disabilities, the Board concludes that these examinations are adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

Increased Ratings

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  38 C.F.R. § 4.1.  This appeal originates from a rating decision that granted service connection and assigned the initial rating.  Accordingly, "staged" ratings may be assigned, if warranted by the evidence.  Fenderson v. West, 12 Vet. App. 119 (1999).

Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant on motion.  Disability of the musculoskeletal system is the inability to perform normal working movement with normal excursion, strength, speed, coordination, and endurance, and that weakness is as important as limitation of motion, and that a part that becomes disabled on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, through atrophy, for example.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate inquiry into whether there is limitation of motion, weakness, excess fatigability, incoordination, and impaired ability to execute skilled movements smoothly, and pain on movement, swelling, deformity, or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing, and weight-bearing are also related considerations.  The Court has held that diagnostic codes predicated on limitation of motion require consideration of a higher rating based on functional loss due to pain on use or due to flare-ups.  38 C.F.R. §§ 4.40, 4.45, 4.59; and DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  However, when the maximum rating for limitation of motion of a joint has already been assigned, a finding of pain on motion cannot result in a higher rating.  Johnson v. Brown, 9 Vet. App. 7 (1997).

Left Shoulder Impingement Syndrome

In a January 2008 rating decision, the RO granted service connection for left shoulder strain with a noncompensable rating under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5201, effective August 1, 2007.  In a subsequent March 2009 rating decision, the RO increased the rating for chronic impingement syndrome of the left shoulder from 0 to10 percent disabling.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

The Veteran's left shoulder impingement syndrome is evaluated under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5024, which contemplates limitation of motion of the shoulder and arm.

Under Diagnostic Code 5201, a 20 percent evaluation is assigned for limitation of motion at shoulder level for the major extremity.  When there is limitation of motion midway between the side and shoulder level, between 45 and 90 degrees, a 30 percent rating is again warranted for limitation of motion of the major extremity.  See 38 C.F.R. § 4.71a, Diagnostic Code 5201 (2013).  As the medical evidence reveals that the Veteran is right-handed, the left shoulder is considered to be the minor extremity.  See 38 C.F.R. § 4.69 (2013).  The regulations define normal range of motion for the shoulder as forward flexion from zero to 180 degrees, abduction from zero to 180 degrees, external rotation to 90 degrees, and internal rotation to 90 degrees.  38 C.F.R. § 4.71, Plate I (2013).  

At a December 2008 VA examination, the Veteran reported sharp pain that came over the front and back of the left shoulder daily.  This pain was 8 on a scale of 1 to 10 and lasted for 4 to 5 hours.  He also reported fatigue after overhead and lifting activities.  He denied locking, giving way, swelling, heat, or redness over the left shoulder area.  The Veteran reported that left shoulder pain flared up daily.  Precipitating factors were overhead activities, and lifting or pulling objects; alleviating factors were medication and rest.  In regard to the disability's functional limitation, the Veteran stated that he quit his job at the gym one month previously because of difficulty with heavy lifting and headaches.  Currently, he was working for a company in logistics department with no problems.  He was able to manage activities of daily living.  No episodes of dislocation or recurrent subluxation were reported.  It was noted that the Veteran was right hand dominant.  The range of motion of the Veteran's left shoulder consisted of flexion to 170 out of 180 degrees, abduction to 160 out of 180 degrees, internal rotation to 90 out of 90 degrees, and external rotation of 60 out of 90 degrees.  On three repetitions, the Veteran experienced pain on flexion starting from 120 degrees that continued to the end with no further decrease, pain on abduction starting from 90 degrees that continued to the end with no further decrease, and pain on external rotation starting from the beginning to the end with no further decrease, but no pain and no further decrease on internal rotation.  No fatigue was noted.  On physical examination, there was moderate tenderness over the acromioclavicular joint of the left shoulder area.  No heat, redness or swelling or abnormal guarding of movements was noted.  There was no ankylosis.  The diagnosis was chronic impingement syndrome of the left shoulder.  The examiner stated that pain, including pain on repeated use, fatigue, weakness, lack of endurance, or incoordination did not additionally limit joint function.

After reviewing the evidence, the Board finds an initial rating in excess of 20 percent is not warranted for left shoulder impingement syndrome because there is no showing of an actual loss of motion or a degree of functional limitation due to pain that would equate with restriction of the left arm movement to 25 degrees from the his side.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  At the December 2008 VA examination, range of motion testing revealed that the Veteran was able to abduct his left arm to 160 degrees from the side.  On three repetitions, the Veteran experienced pain on abduction starting from 90 degrees that continued to the end, with no further decrease.  No fatigue was noted.  Further, the examiner specifically indicated that pain, including pain on repeated use, fatigue, weakness, lack of endurance, or incoordination did not additionally limit joint function.  Accordingly, the current 20 percent rating takes into consideration and incorporates any functional loss due to pain.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 206.

The Board has considered whether a higher rating is warranted for the left shoulder disability under other rating codes.  Diagnostic Code 5200 is not applicable in this case as there is no evidence of ankylosis of the Veteran's left shoulder, thus rendering Diagnostic Code 5200 inapplicable.  As the maximum rating available under Diagnostic Code 5203 is 20 percent, discussion of this diagnostic code is no benefit to the Veteran.  Moreover, the evidence of record does not show fibrous union of the humerus, nonunion of the humerus (false flail joint), or loss of head of the humerus (flail left shoulder).  Thus, an initial rating in excess of 20 percent is not warranted under Diagnostic Code 5202.

Left Wrist Strain

In the January 2008 rating decision, the RO granted service connection for left wrist strain with a noncompensable rating under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5215, effective August 1, 2007.  In a subsequent March 2009 rating decision, the RO increased the rating for left wrist strain from 0 to10 percent disabling.  See AB, 6 Vet. App. at 38.

The Veteran's left wrist strain is evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5215.  Under Diagnostic Code 5215, limitation of motion of the wrist, either major or minor, the maximum 10 percent rating is assigned when there is limitation of motion of the wrist with dorsiflexion (extension) less than 15 degrees or with palmar flexion limited in line with the forearm.  There is no higher disability rating available under Diagnostic code 5215.  For a rating in excess of 10 percent, ankylosis of the wrist must be present.  38 C.F.R. § 4.71a, Diagnostic Code 5214.

Normal wrist range of motion is from 80 degrees flexion to 70 degrees extension, with normal ulnar deviation to 45 degrees and normal radial deviation to 20 degrees.  38 C.F.R. § 4.71, Plate I.

In a March 2008 VA treatment report, the Veteran reported chronic pain in the wrists.

An April 2006 VA Electromyography (EMG)/nerve conduction study consultation results revealed evidence of mild bilateral carpal tunnel syndrome. 

At a December 2008 VA examination, the Veteran reported pain over the left wrist joint area in the palmar aspect, which came daily and was 8 on a scale of 1 to 10.  Pain was sharp and lasted for 6 to 8 hours.  He denied heat, redness, and swelling.  There was no giving way or locking.  He described that his left wrist pain came spontaneously and was relieved by medication and rest.  The range of motion of the Veteran's left wrist consisted of dorsiflexion to 60 out of 70 degrees, palmar flexion to 70 out of 80 degrees, radial deviation to 10 out of 20 degrees, and ulnar deviation to 35 out of 45 degrees.  On three repetitions, the Veteran experienced pain during all of the above movements from the beginning to the end with no further decrease.  No fatigue was noted.  On physical examination, there was mild tenderness over the left wrist joint line with no heat, redness or swelling; no abnormal guarding of movements was noted, and no abnormal bony protuberance was felt.  There was no ankylosis.  The diagnosis was chronic left wrist joint strain.  The examiner stated that pain, including pain on repeated use, fatigue, weakness, lack of endurance, or incoordination did not additionally limit joint function.

Based on the above, the Board determines that an initial rating in excess of 10 percent for left wrist strain is not warranted.  The 10 percent rating is the maximum rating available for limitation of motion of the wrist without evidence of ankylosis, which the evidence establishes is not present.  38 C.F.R. § 4.71a, Diagnostic Codes 5214, 5215.

The Board has considered the effect of pain with flare-ups reported by the Veteran.  DeLuca, 8 Vet. App. at 205; 38 C.F.R. §§ 4.40, 4.45.  A 10 percent rating is warranted for dorsiflexion limited to 15 degrees or palmar flexion limited in line with the forearm, or 0 degrees.  See 38 C.F.R. § 4.71a, Plate I.  The Veteran's left wrist range of motion far exceeds this degree of limitation even with consideration of pain, being limited to no less than 60 degrees dorsiflexion and 70 degrees of palmar flexion with consideration of pain.  Therefore, the 10 percent rating assigned contemplates loss of function due to pain.  Further, the December 2008 VA examiner specifically indicated that pain, including pain on repeated use, fatigue, weakness, lack of endurance, or incoordination did not additionally limit joint function.  Thus, the record simply does not demonstrate ankylosis of the left wrist to warrant a higher rating under Diagnostic Code 5214.  As such, the Board concludes that a rating in excess of 10 percent for left wrist strain is not warranted.

DJD of the Left First MCP and Left Little Finger, DJD of the Right Middle Finger

The Veteran's DJD of the left first MCP and left little finger and DJD of the right middle finger are currently evaluated as noncompensable under the provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5010-5219 and 5010-5226, respectively. (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned, the additional code is shown after the hyphen).

Degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint involved.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Where there is x-ray evidence of arthritis and limitation of motion, but not to a compensable degree under the Code, a 10 percent rating is for assignment for minor joint groups.  38 C.F.R. § 4.71, Diagnostic Codes 5003, 5010.  Multiple involvements of the interphalangeal, metacarpal and carpal joints of the upper extremities are considered groups of minor joints, ratable on a parity with major joints.  38 C.F.R. § 4.45.

The diagnostic codes that focus on ankylosis or limitation of motion of single or multiple digits of the hand are found at 38 C.F.R. § 4.71a, Diagnostic Codes 5216 to 5230.  According to Note (1) of the "Evaluation of Ankylosis or Limitation of Motion of Single or Multiple Digits of the Hand" Table in 38 C.F.R. § 4.71a, for digits II through V, the MCP joint has a range of motion of zero to 90 degrees of flexion, the proximal interphalangeal joint has a range of motion of zero to 100 degrees of flexion, and the distal interphalangeal joint has a range of motion of zero to 70 or 80 degrees of flexion.  The Court, citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (28th ed. 1994), has repeatedly recognized that, at least for VA compensation purposes, ankylosis is defined as "immobility and consolidation of a joint due to disease, injury or surgical procedure."  See Colayong v. West, 12 Vet. App. 524, 528 (1999); Shipwash v. Brown, 8 Vet. App. 218, 221 (1995). 

In evaluating this case, the Board is cognizant of the limit set forth by the amputation rule which states that the combined rating for a disability shall not exceed the rating for amputation at the elective level, were amputation to be performed.  38 C.F.R. § 4.68.  In this case, the combined rating for the overall first and fourth finger disability at issue must not exceed a 40 percent rating for amputation of the thumb and little finger of the minor hand.  38 C.F.R. § 4.71a, Diagnostic Code 5145.

When two or more digits of the same hand are affected by any combination of amputation, ankylosis or limitation of motion, the disability is to be rated at that level that best represents the overall disability, i.e., amputation, unfavorable ankylosis, favorable ankylosis, or limitation of motion, assigning the higher level of evaluation when the level of disability is equally balanced between two levels.  38 C.F.R. § 4.71a, Note (2) preceding Diagnostic Code 5216.

In a March 2008 VA treatment report, the Veteran complained of chronic pain in both hands and problems with grip strength due to hand problems.

At a December 2008 VA examination, the Veteran reported pain over the knuckle areas of bilateral hands that came daily in the evening time; it was achy pain and of 7 on a scale of 1 to 10 intensity and lasted for 3 to 4 hours.  He denied heat, redness, swelling of the ankles joint areas.  No decreased strength was reported.  The Veteran stated that the pain came spontaneously and was relieved by medication and rest.  On physical examination, there was no ankylosis.  The left little finger showed prominent bone of the proximal phalanx with mild tenderness at the proximal interphalangeal joint.  There was very mild tenderness over the carpometacarpal junction of the left thumb area with no heat, redness or swelling in that area.  

The Veteran was able to fully abduct his left thumb to 70 degrees and adduct to 0 degrees, with no pain and no further decrease on three repetitions.  The range of the motion of the left thumb at metacarpophalangeal joint consisted of flexion to 50 out of 50 degrees and extension to 0 degrees.  On three repetitions, there was no pain and no further decrease.  

The range of the motion of the left little finger at metacarpophalangeal joint consisted of flexion to 90 out of 90 degrees and extension to 10 out of 30 degrees.  On three repetitions, there was no pain and no further decrease during the movements.  

The range of the motion of the left little finger at proximal interphalangeal joint consisted of flexion to 20 out of 100 degrees and extension to 0 degrees.  On three repetitions, the Veteran experienced pain during flexion and extension throughout the motion with no further decrease.
The range of the motion of the left little finger at distal interphalangeal joint consisted of flexion to 80 out of 80 degrees and extension to 0 degrees.  On three repetitions, the Veteran experienced no pain and no further decrease during the movements.

The range of the motion of the right middle finger at metacarpophalangeal joint consisted of flexion to 90 out of 90 degrees and extension to 10 out of 30 degrees.  On three repetitions, there was no pain and no further decrease during the movements.  

The range of the motion of the right middle little finger at proximal interphalangeal joint consisted of flexion to 20 out of 100 degrees and extension to 0 degrees.  On three repetitions, the Veteran experienced pain throughout the movements but there was no further decrease.

The range of the motion of the right middle finger at distal interphalangeal joint consisted of flexion to 80 out of 80 degrees and extension to 0 degrees.  On three repetitions, the Veteran experienced no pain and no further decrease during the movements.

When the hands were evaluated as a unit, the Veteran was able to touch the tips of the fingers with the thumb, bilaterally.  No gaps were found.  Normal strength for pushing, pulling, and twisting was shown.  The diagnoses were degenerative joint disease at the proximal interphalangeal joint of the left little finger and the right middle finger with abnormal bone protrusion.

Diagnostic Codes 5216 through 5227 evaluate unfavorable or favorable ankylosis of multiple or individual digits of one hand.  Although multiple digits of the Veteran's left hand are affected here, no ankylosis is shown on clinical examination at the December 2008 VA examination.  Therefore, Diagnostic codes 5216 through 5227 are not applicable.

Rather, the Veteran's left hand disability involving the first MCP and the little finger and his right middle finger disability should be evaluated based on limitation of motion.

Limitation of motion of individual digits is addressed in Diagnostic Codes 5228 through 5230.  Under Diagnostic Code 5228, a 20 percent is assigned for limitation of motion of the thumb, with a gap of more than two inches (5.1 cm) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  A 10 percent rating is assigned for limitation of motion of the thumb, with a gap of one to two inches (2.5 to 5.1 cm) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  Limitation of motion of the thumb warrants a noncompensable rating with a gap less than one inch (2.5 cm) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  Under Diagnostic Code 5230, any limitation of motion of the ring or little finger is considered noncompensably disabling.  38 C.F.R. § 4.71a.

The Board finds that a compensable rating for the Veteran's left first MCP, which affects the motion of the left thumb, is not warranted as the record demonstrates full ranges of motion, with no pain and no further decrease on three repetitive testing, and that he is able to touch the tips of the fingers with the left thumb, with no gaps.  Although he reported problems with grip strength in the hands at a March 2008 VA treatment, the December 2008 VA examiner found that the Veteran had normal strength for pushing, pulling and twisting.

Furthermore, a compensable rating is not warranted for the limitation of motion of the left little finger.  A noncompensable rating is the maximum, and the only, rating available for any limitation of motion for little finger pursuant to Diagnostic Code 5230.  As previously noted, when the maximum rating for limitation of motion of a joint has already been assigned, a finding of pain on motion cannot result in a higher rating.  Johnson v. Brown, 9 Vet. App. 7 (1997).  As such, any pain experienced on motion has been considered in assigning a compensable rating for the left little finger.  See Deluca, 8 Vet. App. at 206.  Even under 38 C.F.R. § 4.59, which says that painful motion of a join is entitled to at least the minimal rating for  disability of the joint, a higher rating is not warranted.  See also Burton v. Shinseki, 25 Vet. App. 1 (2011).  In this case, the minimum rating for the little finger based on limitation of motion or based on a disability of the joint is 0 percent.  Only amputation of the little finger would warrant a rating of 10 percent, and the Veteran's disability does not more closely approximate amputation because he has use of the finger, has the ability to grip and move it, and can touch it to the other fingers of his hand.

Consequently, the combined rating of the left first MCP and little finger results in a noncompensable ratings.

With regard to the DJD of the right middle finger, under Diagnostic Code 5229, a 10 percent evaluation is authorized if the gap between the fingertip and the proximal transverse crease of the palm is one inch (2.5 cm) or more with the finger flexed to the extent possible or if extension is limited by more than 30 degrees.  Limitation of motion of the index or long finger warrants a noncompensable evaluation if the gap between the fingertip and the proximal transverse crease of the palm is less than one inch (2.5 cm) with the finger flexed to the extent possible and extension is limited by no more than 30 degrees.  38 C.F.R. § 4.71a.

Initially, the Board notes that the Veteran has reported pain related to his right middle finger.  Specifically, during the December 2008 VA examination, the Veteran experienced pain throughout the movements of his right middle finger at the proximal interphalangeal joint, on three repetitive testing.

On review of the record, there is no evidence of limitation of motion of the right middle finger with a gap of one inch (2.5 cm) or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or; with extension limited by more than 30 degrees. 

Notwithstanding, and resolving reasonable doubt in the Veteran's favor, the Board finds that a 10 percent rating is warranted for the right middle finger disability.  This is based on objective evidence of the Veteran's reported symptoms and the December 2008 VA examination, which showed limitation of motion, to include painful motion on repetitive testing.  See DeLuca, 8 Vet. App. 206.

In determining whether a higher rating is warranted, the Board notes that a 10 percent rating is the maximum schedular rating available under Diagnostic Code 5229.  There is no evidence of ankylosis or amputation of the long finger; therefore, Diagnostic Codes 5226 and 5154 are not for application. 

Bilateral Ankle Strain

In the January 2008 rating decision, the RO granted service connection for bilateral ankle strain with a noncompensable rating under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5271, effective August 1, 2007.  In a subsequent March 2009 rating decision, the RO increased the rating for bilateral ankle strain from 0 to10 percent disabling.  See AB, 6 Vet. App. at 38.

Within the musculoskeletal rating schedule, Diagnostic Code 5271 provides for a 10 percent rating for moderate limitation of motion of the ankle, and a 20 percent rating for marked limitation of motion of the ankle.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  A 20 percent rating is also warranted for ankylosis of the subastragalar or tarsal joint in poor weight bearing condition; malunion of the os calcis or astragalus, with marked deformity; or astragalectomy.  38 C.F.R. § 4.71a, Diagnostic Codes 5272-5274.

For VA rating purposes, normal range of motion on the ankle is 0 to 20 degrees of dorsiflexion, and 0 to 45 degrees of plantar flexion.  38 C.F.R. § 4.71a, Plate II.

VA treatment records dated in September 2007 and March 2008 reflect the Veteran's complaints of chronic bilateral ankle pain.

At a December 2008 VA examination, the Veteran reported constant dull, aching pain over the inner, outer, and front aspect of the bilateral ankle joints.  This pain was constant and incapacitating; the pain flared up daily and lasted for 8 to 10 hours.  He denied heat, redness, swelling of the ankles joint areas.  There was no giving way, locking and fatigue.  The Veteran stated that the pain was precipitated by prolonged standing and walking activities and was relieved by medication and rest.  No episodes of dislocation or recurrent subluxation were reported.

The range of motion of the Veteran's right ankle consisted of dorsiflexion to 15 out of 20 degrees, plantar flexion to 35 out of 45 degrees, inversion to 20 out of 30 degrees, and eversion to 15 out of 20 degrees.  On three repetitions, the Veteran experienced pain on dorsiflexion towards the end with no further decrease and pain during the rest of the above movements from the beginning to the end with no further decrease.  The range of motion of the Veteran's left ankle consisted of dorsiflexion to 15 out of 20 degrees, plantar flexion to 35 out of 45 degrees, inversion to 20 out of 30 degrees, and eversion to 15 out of 20 degrees.  On three repetitions, the Veteran experienced pain on plantar flexion from the beginning to the end with no further decrease, and pain during the rest of the above movements in the end of the motion with no further decrease.  No fatigue was noted.

On physical examination, there was mild tenderness over the inferior aspect of the lateral malleoli of the bilateral ankle joint.  There was no heat, redness or swelling of the ankle joint areas.  The examiner indicated that no functional limitations on standing and walking were noted for the ankle joints.  There was no ankylosis.  The diagnosis was chronic bilateral ankle joint strain.  The examiner stated that pain, including pain on repeated use, fatigue, weakness, lack of endurance, or incoordination did not additionally limit joint function.

Based on the foregoing evidence, the Board finds that the criteria for an initial rating in excess of 10 percent are not met for either the Veteran's right or left ankle disability.  In this respect, both the Veteran's ankles had dorsiflexion of 15 degrees and plantar flexion of 35 degrees at the December 2008 VA examination.  As noted above, dorsiflexion of 0 to 20 degrees and plantar flexion of 0 to 45 degrees is a normal range of motion.  38 C.F.R. § 4.71a, Plate II.  As the evidence indicates that the Veteran retained significant portion of the full range of motion in the ankles, marked limitation of motion of either ankle has been demonstrated.  Furthermore, there was no additional limitation of motion due to pain, fatigue, weakness, lack of endurance or incoordination after repetitive use of either ankle at the examination.  See 38 C.F.R. §§ 4.40, 4.45; also see DeLuca, 8 Vet. App. at 204-7.  During the December 2008 VA examination, the Veteran experienced pain in both ankles during the movements on three repetitive range of motion testing, but there was no further decrease.  Additionally, the December 2008 VA examiner specifically indicated that pain, including pain on repeated use, fatigue, weakness, lack of endurance, or incoordination did not additionally limit joint function.  Consequently, the Board finds that an initial rating greater than 10 percent is not warranted for limitation of motion of either ankle under Diagnostic Code 5271.

Additionally, the medical evidence establishes that ankle ankylosis is not present.  See 38 C.F.R. § 4.71a, Diagnostic Code 5270.  There is also no evidence that the Veteran has ankylosis of the subastragalar or tarsal joint, malunion of the os calcis or astragalus, or a history of astragalectomy.  Consequently, a rating in excess of 10 percent is not warranted under Diagnostic Codes 5272, 5273, and 5274, respectively.

Bilateral Plantar Fasciitis

In the January 2008 rating decision, the RO granted service connection for bilateral plantar fasciitis with a noncompensable rating under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5276, effective August 1, 2007.  In a subsequent March 2009 rating decision, the RO increased the rating for bilateral ankle plantar fasciitis from 0 to10 percent disabling.  See AB, 6 Vet. App. at 38.

The Veteran's bilateral plantar fasciitis is currently evaluated as 10 percent disabling under Diagnostic Code 5276.  Diagnostic Code 5276 provides for the assignment of a noncompensable rating for bilateral pes planus which is manifested by mild symptoms relieved by a built-up shoe or arch supports.  A 10 percent rating is assigned when pes planus is moderate, with the weight-bearing line over or medial to the great toe, inward bowing of the tendo-Achillis, pain on manipulation and use of the feet, bilateral or unilateral.  For severe bilateral pes planus manifested by objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities, assignment of a 30 percent rating is assigned.  A 50 percent rating is assigned for pronounced bilateral pes planus manifested by marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a, Diagnostic Code 5276.

Under Diagnostic Code 5284, moderate residuals of other foot injuries warrant a 10 percent rating.  A 20 percent rating requires moderately severe residuals.  A 30 percent rating requires severe residuals.  38 C.F.R. § 4.71a, Diagnostic Code 5284.  A note to Diagnostic Code 5284 provides that a 40 percent disability rating will be assigned for actual loss of use of the foot.  See Id.

VA treatment reports dated in September 2007 and March 2008 reflect the Veteran's complaints of pain in both feet.

At a December 2008 VA feet examination, the Veteran reported constant pain over the bottom of the bilateral feet, which was sharp in nature.  He reported fatigue after prolonged standing and walking activities.  There was no heat, redness or swelling.  At rest, the pain was 7 on a scale of 1 to 10 in intensity.  Current treatments included Motrin daily as needed for pain, which helped and caused no side effects, and use of shoe inserts.  The Veteran stated that his bilateral foot pain flared up daily on standing and walking activates and was 8 on a scale of 1 to 10 in intensity, and lasted for 6 to 8 hours; the pain was relieved by medication and rest.  As to the functional limitations, the Veteran reported that he could stand for about 5 to 10 minutes and walk for less than one-quarter mile without severe pain in the bilateral feet.  On physical examination, there was moderate tenderness over the plantar fascia area on stretching of the plantar fascia.  No heat, redness, or swelling was noted.  There was no edema and the Veteran's gait was normal.  The examiner found no callosities, breakdown, or unusual shoe wear pattern that would indicate abnormal weight bearing, no hammertoes, high arch, clawfoot, or other foot deformity, no forefoot and midfoot malalignment, and no hallus valgus.  Concerning flat feet, the examiner stated that bilateral Achilles tendon alignment was normal and nontender.  Motion in the metatarsophalangeal joint of the great toe was normal, bilaterally.  The diagnosis was bilateral plantar fasciitis.

After a review of the foregoing evidence, the Board finds that the Veteran's bilateral plantar fasciitis has been manifested flat feet with pain and tenderness in both feet with increased pain on prolonged standing and walking, which more nearly approximates the criteria for a 10 percent rating under Diagnostic Code 5276.  See 38 C.F.R. § 4.71a.  To that effect, the December 2008 VA examination does not reflect any foot deformity, pain on manipulation, swelling, or characteristic callosities as described for a higher rating under Diagnostic Code 5276.  While the Veteran reported pain after prolonged standing or walking activities, the Board notes that pain on use has already been considered in assigning the Veteran's 10 percent rating.  For these reasons, the Board finds that the Veteran's plantar fasciitis does not more nearly approximate a higher 20 percent evaluation under Diagnostic Code 5276.

When considering the disability under Diagnostic Code 5284, the Veteran also does not meet the criteria for a rating in excess of 10 percent under this diagnostic code.  It cannot be said that the Veteran's bilateral plantar fasciitis approximates more than moderate symptomatology to support an evaluation in excess of 10 percent for other foot injuries under Diagnostic Code 5284.  See 38 C.F.R. § 4.71a.  Concerning this, the Board considered the Veteran's reports no functional limitation due to the condition except for pain with prolonged standing or walking.  He reported that he could stand for about 5 to 10 minutes and walk for less than one quarter mile without severe pain in the feet.  However, the record does not reflect that his bilateral plantar fasciitis condition impacts his ability to work.  He indicated that he quit his previous job at a gym because of difficulty with prolonged standing and walking activities, but that he was currently working for a company in logistics, which he was able to manage; he lost no time from work at his current job.  His gait was normal on examination and he was able to work, with the use of orthotics and pain medication.  

The Board also finds that the disability picture in this case is not congruent to the severity of having dorsiflexion of all toes unilaterally, marked tenderness involving the metatarsal foot head, or moderately severe malunion or nonunion of the tarsal or metatarsal bones that would warrant a 20 percent rating under other comparable diagnostic codes concerning foot disabilities.  Thus, the level to which the evidence establishes symptomatology due to the Veteran's bilateral plantar fasciitis alone does not constitute a moderately severe foot injury such that a 20 percent rating is warranted under Diagnostic Code 5284.  Accordingly, the Board finds that a rating in excess of 10 percent is not warranted for the Veteran's plantar fasciitis.  38 C.F.R. § 4.71a, Diagnostic Code 5284.

Additionally, while adjudication of musculoskeletal disorders ordinarily requires consideration of the impact of functional loss under 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, Diagnostic Codes 5276 and 5284 are not predicated on loss of range of motion.  Moreover, as discussed above, pain on use is already considered in the current 10 percent rating under Diagnostic Code 5276.  Thus, 38 C.F.R. §§ 4.40 and 4.45, as interpreted in DeLuca do not apply.  Johnson, 9 Vet. App. at 11.  As such, an initial rating in excess of 10 percent for bilateral plantar fasciitis is not warranted.

Allergic Rhinitis

The Veteran's service-connected allergic rhinitis is evaluated under Diagnostic Code 6522.  A 10 percent rating is warranted when there are no nasal polyps but there is greater than 50 percent obstruction of nasal passages on both sides or complete obstruction on one side.  38 C.F.R. § 4.97, Diagnostic Code 6522.  A 30 percent rating is warranted when polyps are present.  Id. 

When the schedule does not provide a noncompensable rating for a Diagnostic Code, a noncompensable rating will be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

A December 2008 VA examination indicated that the Veteran's current treatment for allergic rhinitis included allergy pills and nasal spray.  The Veteran denied symptoms of interference with breathing through nose, purulent discharge, and speech impairment, or any incapacitating sinusitis episodes or sinus headache.  He reported runny nose and itchy and runny eyes that occurred during spring, summer, winter months daily, every year.  No other symptoms were reported.  As to the disability's effects on occupational functioning and activities of daily living, the examiner found that there were no functional limitations; the Veteran was able to manage activities of daily living.  On physical examination, there were no nasal polyps.  The examiner indicated that no partial, or complete, obstruction of one or both nostrils was noted.  There was no septal deviation, tissue loss, scarring, or deformity of the nose.  The Veteran had mild congestion involving bilateral nostrils with no drainage on examination.  The diagnosis was seasonal allergic rhinitis.

The evidence of record does not establish that the Veteran's allergic rhinitis meets the criteria for either the 10 percent or 30 percent rating.  The December 2008 VA examiner's clinical findings establish that the Veteran does not have total obstruction of one nasal passage or greater than 50 percent obstruction in both nasal passages.  On physical examination, the examiner indicated that no nasal polyps, or no partial, or complete, obstruction of one or both nostrils were noted, which is consistent with the Veteran's denial of symptoms of interference with breathing the nose.  The Veteran has not stated that he has total obstruction on one side, greater than 50 percent obstruction on both sides, or alleged that he has nasal polyps.  As such, the preponderance of the evidence is against a finding that the Veteran's allergic rhinitis meets the criteria for either the 10 percent or the 30 percent evaluation.  Thus, a compensable initial rating is not warranted. 

Hypertension

The Veteran's service-connected hypertension is evaluated under the provisions of 38 C.F.R. § 4.104, Diagnostic Code 7101.  Under Diagnostic Code 7101, hypertensive vascular disease, hypertension, and isolated systolic hypertension warrant a 10 percent evaluation with diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum elevation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent evaluation is warranted with diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101.

The medical evidence of record includes numerous blood pressure readings relevant to this issue.  For the purpose of reporting these blood pressure readings, the systolic blood pressure reading will be listed first, followed by a slash, and the diastolic blood pressure reading will be listed last.

On the Veteran's March 2007 pre-service separation examination, his blood pressure was 131/91, 124/88 and 140/95.

At an April 2007 VA general examination, the Veteran's blood pressure was 131/91, 124/88 and 140/95.

In VA treatment reports dated in August 2007, the Veteran's blood pressure was 126/78 and 124/78.

In a September 2007 VA treatment report, the Veteran's blood pressure was 123/81.

The Veteran underwent a VA examination in December 2007.  The VA examiner indicated that the claims file was reviewed.  In regard to medical history, the examiner noted that blood pressure reading of 152/69 in September 1995, of 140/95, 131/91, and 124/88 on his March 2007 pre-separation examination; the Veteran reported being diagnosed with high blood pressure in 2002 at which point he was started on blood pressure medication for control.  The Veteran denied chest pain, shortness of breath, persistent lower extremity swelling and decreased urination and syncopal attacks.  He was currently on Metoprolol Tartrate daily, which helped; there were no side effects per the Veteran.  The blood pressure readings were 140/86, 141/78, and 134/77.  Cardiac examination showed normal heart sounds and heart size.  There were no arteriosclerotic complications of hypertension.  The diagnosis was hypertension in fair control under current medical therapy.  

In a March 2008 VA treatment report, the Veteran's blood pressure was 123/78.

In VA treatment reports dated in April 2008, the Veteran's blood pressure was 124/71, 128/92, and 131/85.

In a September 2008 VA treatment report, the Veteran's blood pressure was 126/70.
At a December 2008 VA examination, the Veteran had no subjective complaints relating to his hypertension.  He was currently on Metoprolol Tartrate 25mg daily, which helped; there were no side effects.  The blood pressure readings were 134/82, 136/89, and 137/81.  Cardiac examination showed normal heart sounds and heart size.  There were no arteriosclerotic complications of hypertension.  The diagnosis was hypertension.  

In an April 2009 VA treatment report, the Veteran's blood pressure was 136/82.

In a December 2009 VA treatment report, the Veteran's blood pressure was 127/85.

In a May 2010 VA treatment report, the Veteran's blood pressure was 136/77.

In a May 2011 VA treatment report, the Veteran's blood pressure was 124/76.

In an October 2011VA treatment report, the Veteran's blood pressure was 125/54.

In a May 2012 VA treatment report, the Veteran's blood pressure was 121/75.

In an April 2013 VA treatment report, the Veteran's blood pressure was 119/79.

An initial compensable rating is not warranted for the Veteran's hypertension.  The medical evidence of record includes 27 separate blood pressure readings, and none of these blood pressure readings show a diastolic pressure readings of 100 or more or systolic pressure readings of 160 or more, at any time during the pendency of this appeal.  See 38 C.F.R. § 4.104, Diagnostic Code 7101; see also Fenderson, 12 Vet. App. at 126.  Although the medical evidence of record shows that the Veteran's hypertension required continuous medication for control since 2002, a 10 percent evaluation is not warranted as a history of diastolic pressure of predominantly 100 or more is not shown.  The Board reviewed all of the Veteran's blood pressure reading since the initial diagnosis of hypertension in 2002 but none of these blood pressure readings show a diastolic pressure reading of 100 or more.  As such, an initial compensable evaluation for hypertension is not warranted.

Bilateral Tinea Pedis and Onychomycosis

Service connection was granted for tinea pedis and onychomycosis of the bilateral feet, by a January 2008 rating decision, with a noncompensable initial rating assigned effective August 1, 2007.

The Veteran's bilateral tinea pedis and onychomycosis is currently rated as noncompensable under 38 C.F.R. § 4.118, Diagnostic Code 7813.  Diagnostic Code 7813 provides that dermatophytosis (tinea pedis) should be rated as disfigurement of the head, face or neck (Diagnostic Code 7800), scars (Diagnostic Code's 7801, 7802, 7803, 7804, or 7805), or dermatitis (Diagnostic Code 7806), depending upon the predominant disability.

Diagnostic Code 7800, for disfigurement of the head, face or neck, is not applicable because the service-connected skin condition affects the Veteran's feet, not his head, face or neck.  As discussed below, the evidence does not demonstrate that the Veteran's feet have scars due to the service-connected condition.  Thus, Diagnostic Codes 7801 to 7805 are not applicable.

Diagnostic Code 7806 provides that a 60 percent rating is warranted for dermatitis or eczema involving more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period. 

If the disability involves 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period, a 30 percent evaluation is to be assigned. 

A 10 percent rating is for assignment where at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas is affected, or intermittent systemic therapy has been required, such as corticosteroids or other immunosuppressive drugs, for a total duration of less than six weeks during the past 12-month period. 

Where less than 5 percent of the entire body or less than 5 percent of exposed areas is affected, and no more than topical therapy has been required during the past 12-month period, a noncompensable rating is appropriate.  38 C.F.R. § 4.118, Diagnostic Code 7806.

38 C.F.R. § 4.118 was amended during the pendency of this appeal. 73 Fed. Reg. 54,708 - 54,712 (October 23, 2008).  The regulatory changes apply to applications received by VA on or after October 23, 2008, or if the veteran request review under the revised rating criteria.  The Veteran's claim for benefits was received by VA in March 2007.  Although he did not explicitly request review under the revised diagnostic criteria, he did request a review of his disability rating when he appealed the denial of a claim for increase.  The Board has an independent obligation to consider all "potentially applicable" provisions of law and regulation and to apply the diagnostic criteria in a manner that maximizes benefits.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); Bradley v. Peake, 22 Vet. App. 280 (2008).  Thus, the Board has considered the revised criteria.  Pertinent to this appeal, however, the regulatory amendment did not change the rating criteria for Diagnostic Code 7806.

At a December 2008 VA skin examination, the Veteran reported itching of the bilateral foot areas; he felt it was progressive.  The examiner indicated that the Veteran was not currently treated for his bilateral tinea pedis and onychomycosis.  He did not use any medications, including corticosteroid or other immunosuppressive drug, light therapy, UVB, PUVA or electron beam therapy although he tried topical antifungal medication in the past, 1 to 2 years previously.  No local or systemic symptoms or neoplasms of skin were shown.  On physical examination, no tinea pedis lesions and onychomycosis were found.  There was mild dystrophy involving the 1st, 3rd, and 5th toenails, bilaterally, but no fungal infection was found.  There was no scarring or disfigurement.

The evidence of record clearly demonstrates that the Veteran's tinea pedis and onychomycosis of the feet affect less than 5 percent of his total body area.  The December 2008 VA examination report reflects that on physical examination, no tinea pedis lesions and onychomycosis were found.  Therefore, the condition involved less than 5 percent of exposed skin and less than 5 percent of the total body surface area.  The evidence of record also reflects that the Veteran did not have more than topical therapy for the service-connected skin condition.  The December 2008 VA examination report indicates that he did not use any medications, including corticosteroid or other immunosuppressive drug, light therapy, UVB, PUVA or electron beam therapy although he tried topical antifungal medication in the past, 1 to 2 years previously.  Based on the evidence of record, the Board finds the evidence simply does not demonstrate that the tinea pedis and onychomycosis have affected 5 percent or more of the total body area or that it has required corticosteroid or immunosuppressive therapy.  Accordingly, a compensable rating under Diagnostic Code 7806 is not warranted.

Migraine Headache

The Veteran's migraine headaches are currently evaluated as noncompensable under 38 C.F.R. § 4.124a, Diagnostic Code 8100.  Under Diagnostic Code 8100, a noncompensable rating is warranted for less frequent attacks.  The rating criteria do not define prostrating.  A 10 percent evaluation is warranted for migraines with characteristic prostrating attacks occurring on an average once a month over the last several months; a 30 percent evaluation is warranted for migraines with characteristic prostrating attacks occurring on an average once a month over the last several months; and the maximum 50 percent evaluation is warranted for migraines with very frequent completely prostrating and prolonged attacks, productive of severe economic inadaptability.  Id.  The rating criteria do not define "prostrating" nor has the Court of Appeals for Veterans Claims.  Cf. Fenderson, 12 Vet. App. at 126-127 (quoting Diagnostic Code 8100 verbatim but not specifically addressing the definition of a prostrating attack).  Other sources have defined prostrating as "extreme exhaustion or powerlessness."  See Kaiser v. Shinseki, No. 08-4039, slip op. at 2 (Vet. App. Feb. 23, 2010) (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1554 (31st Ed. 2007) (cited for definitional purposes only).

In a September 2007 VA primary care physician note, the Veteran reported almost daily severe headaches and migraines occurring 6 to 8 times a month and involving photophobia and pounding bitemporal pain, which was relieved with sleep.

In a March 2008 VA primary care physician note, the Veteran reported continued problems with migraines.

In a September 2008 VA treatment report, the Veteran reported continued problems with headaches that seemed to be increasing.

At a December 2008 VA examination, the Veteran reported sharp headaches coming over the left side or right side of the head daily and the pain was incapacitating lasting all day without medication; whenever he took the medicine, it went away in 6 hours.  The headache came spontaneously without any precipitating factors and was relieved by medication and relaxation.  He reported dizziness, light and noise sensitivity, and nausea with this headache.  He reported fatigue when the headache was over.  He denied tingling, numbness and weakness of his body parts with the headaches.  Current treatment included Zolmitriptan 5 mg at the onset of the headache, repeat 1 pill in 2 hours, not to exceed more than 10 mg daily; there were no side effects.  The Veteran related that he could not continue his job at the gym because of his headache and quit that job; however, he was currently working for a company in logistics department was able to manage this job after taking his medicine when the headache came.  No time was lost from work in his current job.  The Veteran was able to manage activities of daily living.  The diagnosis was migraine headache.

Based on the foregoing evidence, the record does show frequent headaches; however, the record does not show any evidence of prostrating, or incapacitating attacks or any severe economic inadaptability only as a result of the Veteran's migraine headaches.  To warrant a compensable rating for headaches under Diagnostic Code 8100, there must be evidence of characteristic prostrating attacks averaging one in 2 months over the last several months.  In this case, although the Veteran has reported headaches occurring 2 to 3 times per week, these headaches have not been prostrating.  Since there is no evidence of prostrating attacks, a higher compensable rating for migraine headaches is not warranted.  Here, the Veteran has presented competent and credible evidence regarding the frequency and severity of his headaches.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Concerning this, the Veteran described the pain was incapacitating without medication during the December 2008 VA examination.  Nevertheless, he also indicated that whenever he took medication the headache went away in 6 hours, and after the headache was over, he felt fatigue, not extreme exhaustion or powerlessness.  Rather, he indicated that he was able to manage his current job after taking medicine when the headache came and he lost no time from work due to headaches.  As he was able to manage to work despite his reported daily headaches, the Board finds that his headaches are not prostrating in nature as required for a compensable rating under Diagnostic Code 8100.  Thus, a compensable initial rating for migraine headaches is not warranted.

Extraschedular Evaluation

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b) (1) (2013).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

The schedular ratings in this case are adequate.  The diagnostic criteria contemplate and adequately describe the symptomatology of each of the Veteran's service-connected disabilities.  See Thun, 22 Vet. App. at 115.
The Veteran's left shoulder, left wrist, finger, and bilateral ankle disabilities are evaluated by rating criteria contemplating limited motion and ankylosis of the respective joint, as well as any additional functional loss, including painful motion, weakness, excess fatigability, incoordination, and instability.  He does not have symptoms associated with these disabilities that have been unaccounted for by the current schedular ratings.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003 through 5274.

The Veteran's bilateral plantar fasciitis symptoms of pain on use and fatigue with prolonged standing or walking are adequately contemplated by the Rating Schedule.  See 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Codes 5276 and 5284.  Diagnostic Code 5276 contemplates abnormal weight bearing and deformity, pain on manipulation and use, and swelling.  Especially, the rating criteria for Diagnostic Code 5284 broadly rate the Veteran's symptoms as "moderate," "moderately severe," or "severe."  All of the Veteran's foot-related complaints have been taken into account in assigning the rating under these broadly defined, catch-all provisions of Diagnostic Code 5284.

The Veteran's allergic rhinitis is evaluated by the rating criteria which specifically contemplate the Veteran's symptoms of nasal congestion, obstruction of the nasal passage, and nasal polyps.  See 38 C.F.R. § 4.97, Diagnostic Code 6522.  Although the Veteran has nasal congestion he denied symptoms of interference with breathing through the nose; no other symptoms were reported.

The Veteran's hypertension has been evaluated under criteria such as diastolic and systolic blood pressure as well as requirement of continuous medication for control.  38 C.F.R. § 4.104, Diagnostic Code 7101.  Other than high blood pressure, which required use of medication, the Veteran did not report subjective complaints or complications of hypertension.

The Veteran's bilateral tinea pedis and onychomycosis are evaluated by rating criteria contemplating the percentage of total body and exposed area affected by the condition, as well as the treatment required for the skin disease.  See 38 C.F.R. § 4.118, Diagnostic Codes 7806.  At the VA examination, no local or systemic symptoms, neoplasms of skin, scarring or disfigurements were shown.  Currently, he did not use any medications.

The Veteran's migraine headaches are evaluated by rating criteria contemplating the frequency and severity of the headache attacks and any severe economic inadaptability caused by this disability.  His migraines are associated with photophobia, phonophobia, and nausea, which are relieved by sleep, relaxation, and medications and he does not show other unusual symptoms associated with this disability are that have been unaccounted for by the schedular rating assigned herein.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100.

Accordingly, a comparison of the Veteran's symptoms and functional impairments resulting from these disabilities with the pertinent schedular criteria does not show that his service-connected disabilities at issue present "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).

Based on this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  As such, referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.

The Board finds that the evidence is against the assignment of ratings greater than those currently assigned for the Veteran's service-connected disabilities, at any time during the rating period under appeal.  As such, further staged ratings are not for application.  See Fenderson, 12 Vet. App. at 126.

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating for compensation purposes based on individual unemployability (TDIU), either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  Although the Veteran reported during the December 2008 VA examinations that he quit his previous job at a gym because of difficulties caused by his service-connected orthopedic disabilities, as well as migraine headaches, he also stated that he was currently working for a company in logistics with no problems.  Therefore, the evidence does not demonstrate that the Veteran's service-connected disabilities prevent him from securing and following substantially gainful employment.  Accordingly, the Board concludes that a claim for a TDIU has not been raised.


ORDER

Entitlement to an initial rating in excess of 20 percent for left shoulder impingement syndrome is denied.

Entitlement to an initial rating in excess of 10 percent for left wrist strain is denied.

Entitlement to a compensable initial rating for DJD of the left first metacarpal MCP and left little finger is denied.

Entitlement to an initial rating of 10 percent, but no more, for DJD of the right middle finger is granted.

Entitlement to an initial rating in excess of 10 percent for left ankle strain is denied.

Entitlement to an initial rating in excess of 10 percent for right ankle strain is denied.

Entitlement to an initial rating in excess of 10 percent for bilateral plantar fasciitis is denied.

Entitlement to a compensable initial rating for allergic rhinitis is denied.

Entitlement to a compensable initial rating for hypertension is denied.

Entitlement to a compensable initial rating for bilateral tinea pedis and onychomycosis is denied.

Entitlement to a compensable initial rating for migraine headaches is denied.



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


